Case 2:19-cv-00675-MAK Document 37 Filed 07/08/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FRANCIS J. BUTTA : CIVIL ACTION

V. : NO. 19-675

GEICO CASUALTY COMPANY

ORDER

AND NOW, this 8" day of July 2019, upon considering the Plaintiff's Motion (ECF Doc.
No. 34) to amend our April 17, 2019 Order (ECF Doc. No. 17) at paragraph ten to allow
additional time to move for class certification, along with his Supplemental Memorandum (ECF
Doc. No. 35), finding limited good cause as Plaintiff does not explain why schedules in June
2019 could not be amended to complete Phase 1 discovery in accord with our April 17, 2019
Order (ECF Doc. No. 17), and finding no specific good cause for continuing Phase 1 discovery
long beyond the July 10, 2019 deposition, but finding Defendant produced information on July 3,
2019 and the parties will suffer little prejudice in preparing for trial beginning on either
November 18, 2019 (uncertified) or March 20, 2020 (if certified), it is ORDERED Plaintiffs
Motion (ECF Doc. No. 34) is GRANTED in part and we amend paragraph ten of our April 17,
2019 Order (ECF Doc. No. 17) only to allow the parties to proceed with discovery necessary for

Plaintiff to move for class certification no later than August 5, 2019 with responses filed no later

than August 19, 2019.

 

KEARSEY, J.
